Citation Nr: 9933833	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for bronchiectasis 
with chronic bronchitis, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for brachial plexitis 
with neuropathy, C5 to T1, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for adjustment 
reaction with depressed mood, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
May 1962.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case, as it concerns the evaluation of chronic 
bronchiectasis with bronchitis, arises from a June 1992 
rating action, with which the veteran expressed disagreement 
in July 1992.  A statement of the case was issued in August 
1992, and the appeal in this regard was perfected upon the 
receipt at the RO of a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in November 1992.  Thereafter, 
supplemental statements of the case were issued in July and 
August 1993 and, in April 1994, the veteran appeared at a 
hearing conducted by a Member of the Board in Washington, DC.  

In August 1994, the RO apparently requested that the 
veteran's claims file be returned to it from the Board, so 
that additional claims the veteran had raised could be 
addressed.  Later that month, the Board complied with the 
RO's request and, while the veteran's claims file was with 
the RO, the veteran perfected appeals regarding the claim for 
an increased rating for brachial plexitis with neuropathy C5 
to T1, the claim for an increased rating for adjustment 
reaction with depressed mood, and the claim for a total 
disability rating based on individual unemployability (TDIU).  
In October 1996, the veteran offered testimony at a hearing 
conducted by a Hearing Officer at the RO, after which 
supplemental statements of the case were issued in March 1997 
and June 1998.  In due course, the veteran's claims file was 
returned to the Board in Washington, DC.

In September 1998, the Board wrote to the veteran, explaining 
that it had been observed that, during the course of his 
appeal, he had been assisted by the Disabled American 
Veterans service organization, but that there was no written 
document in the record reflecting that this organization had 
been formally appointed to represent him.  The veteran was 
provided 30 days within which to complete the appropriate 
form (which he was provided) to appoint a representative.  He 
was also advised that, if no reply were received within 30 
days, the record would be reviewed without representation.  
To date, no reply to this letter has been received.  

In addition, it is observed that, in November 1998, the Board 
wrote another letter to the veteran.  In this letter, the 
veteran was informed that the Board Member who had conducted 
the hearing in April 1994 was no longer employed by the 
Board, and that he, therefore, had a right to request another 
hearing.  At the same time, however, he was informed that, if 
he did not respond to this letter within 30 days, it would be 
assumed that he did not desire an additional hearing.  To 
date, no reply to this letter has been received.  

In addition to the foregoing, the Board notes that, in 
October 1998, the RO received correspondence from a private 
attorney, indicating that he might be representing the 
veteran.  This was evidently forwarded to the Board in 
January 1999.  In February 1999, the Board wrote to the 
veteran and advised him that the time within which to request 
representation had expired, but that he could file a written 
motion, and show cause as to why he did not make a timely 
request for representation.  The veteran was also informed 
that his claim would be placed in a suspense status for 30 
days, to give him an opportunity to respond, and that, in the 
absence of a formal motion to acquire representative 
assistance, he would remain unrepresented before the Board.  

In February 1999, the Board received another letter from the 
same private attorney, from whom correspondence had been 
previously received.  In this letter, the attorney advised 
that the veteran did not wish to file a motion, and it was 
requested that the Board "issue a decision and forward same 
to the veteran at your earliest convenience."  In June 1999, 
the Board received additional correspondence from this 
attorney, which had apparently been forwarded from the RO.  
Attached to this correspondence was the veteran's earnings 
record between 1982 and 1992, and it was requested that this 
information be made part of the veteran's claims file.  

Since the record fails to reflect that either a recognized 
organization, or the attorney from whom correspondence has 
been received, has been appointed by the veteran to represent 
him before the Board, we must conclude that the veteran is 
unrepresented in his current appeal.  In view of that, the 
documents submitted by the previously mentioned private 
attorney, in 1998 and 1999, will not be considered in the 
adjudication of this appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Prior to November 5, 1996, the veteran's bronchiectasis 
with chronic bronchitis did not produce results from 
pulmonary function tests that were interpreted as revealing a 
severe ventilatory impairment, nor was the condition 
productive of weight loss, anemia, or occasional pulmonary 
hemorrhages.

3.  From November 5, 1996, to April 13, 1998, the veteran's 
bronchiectasis with chronic bronchitis produced pulmonary 
function test results which showed that the veteran had an 
FEV-1 value that was between 45 and 50 percent of that which 
was predicted.  

4.  On and after April 13, 1998, the veteran's bronchiectasis 
with chronic bronchitis was not productive of pulmonary 
function tests results which were interpreted as revealing a 
severe ventilatory impairment, evidence of weight loss, 
anemia, or occasional pulmonary hemorrhages, or of an FEV-1 
value that was between 40 and 50 percent of that which was 
predicted; incapacitating episodes of bronchiectasis 
infection of four to six weeks total duration per year; nor 
were there were near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis, requiring antibiotic usage almost continuously

5.  The veteran's brachial plexitis with neuropathy C5 to T1 
is not shown to be productive of moderate incomplete 
paralysis of either the ulnar nerve, or the upper radicular 
nerve group.  

6.  The veteran's psychiatric disability is productive of 
definite impairment, but it is not shown to produce 
considerable social and industrial impairment, and its 
symptoms do not include circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; retention of only highly 
learned material; impaired judgment; or impaired abstract 
thinking.  

7.  The veteran is service connected for chronic 
bronchiectasis, rated since April 1998 as 30 percent 
disabling; brachial plexitis with neuropathy, C5 to C1, rated 
20 percent disabling; and adjustment reaction with depressed 
mood, rated by the present decision as 30 percent disabling.  

8.  The veteran has a high school education with many years 
of truck driving experience, and is currently unemployed. 

9.  The veteran's service-connected disabilities, by 
themselves, do not prevent him from securing and following 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a schedular disability evaluation in 
excess of 30 percent for bronchiectasis with chronic 
bronchitis, prior to November 5, 1996, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.97 (1999), Diagnostic Codes 6600, 6601 (effective prior to 
and since October 7, 1996).  

2.  The criteria for a schedular 60 percent disability 
evaluation for bronchiectasis with chronic bronchitis from 
November 5, 1996, to April 13, 1998, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 
4.97 (1999), Diagnostic Codes 6600 6601 (effective prior to 
and since October 7, 1996).  

3.  The criteria for a schedular disability evaluation in 
excess of 30 percent for bronchiectasis with chronic 
bronchitis, on and after April 13, 1998, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 
4.97 (1999), Diagnostic Codes 6600, 6601 (effective prior to 
and since October 7, 1996). 

4.  The criteria for an evaluation in excess of 20 percent 
for brachial plexitis with neuropathy C5 to T1 are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.7, 
4.124a, Diagnostic Codes 8610, 8516 (1999).  

5.  The criteria for a 30 percent evaluation for adjustment 
reaction with depressed mood are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.103, 4.1, 4.2, 4.7, 4.130, 
and Diagnostic Code 9400 (as in effect prior to, and since 
November 7, 1996). 

6.  The requirements for a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

As an initial matter, the Board observes that claims for 
increased ratings are, in general, well grounded within the 
meaning of 38 U.S.C.A. § 5107, since an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  See Jackson v. West, 
12 Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities at issue are worse than currently evaluated by 
the RO, and he has, therefore, stated well-grounded claims.  
With that initial burden having been satisfied, VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1996).  The Court has held that the duty to 
assist includes obtaining available records which are 
relevant to the claimant's appeal, and that this duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  In this regard, the RO has obtained the 
report of current examinations conducted for VA purposes, as 
well as copies of the records of the veteran's outpatient 
treatment.  As the evidence does not indicate that any 
further relevant records are available, we conclude that the 
duty to assist has been satisfied.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38  C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath  
v. Derwinski, 1 Vet.App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

a.  Bronchiectasis with Chronic Bronchitis

A review of the record reflects that, while in service, the 
veteran was treated for bronchiectasis, involving the right 
lower lung lobe, and that it was primarily the disability 
arising out of this condition that ultimately resulted in his 
service discharge.  Upon his separation from service, the 
veteran submitted an application for VA benefits and, in 
connection with that claim, he apparently underwent a period 
of observation at a VA hospital in October 1962.  This 
revealed that he had what was considered to be a mild degree 
of airway obstruction, apparently due to his bronchiectasis, 
as well as chronic bronchitis of the lower lobe of his left 
lung.  In a November 1962 rating action, he was service 
connected for bronchiectasis with chronic bronchitis, and 
assigned a 30 percent disability evaluation.  This 30 percent 
evaluation has remained in effect to the present time.  

In February 1992, the RO received the veteran's informal 
application for an increased evaluation of his bronchiectasis 
with bronchitis, and it was from the June 1992 rating action, 
denying this claim, that the veteran perfected his current 
appeal.  In connection with this appeal, treatment records 
dated between 1991 and 1997 have been associated with the 
claims file.  In addition, the veteran has been examined for 
VA purposes in 1992, 1993, 1996, 1997, and 1998.  

Prior to discussing the medical evidence obtained in 
connection with this claim, it should be observed that the 
criteria used to evaluate respiratory disorders were revised, 
effective October 7, 1996.  The United States Court of 
Appeals for Veterans Claims (previously known as the Court of 
Veterans Appeals) has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  
See also Baker v. West, 11 Vet.App. 163, 168 (1998).  
Qualifying this rule is the Court's holding that the Board 
may not apply the revised schedular criteria to a claim prior 
to the effective date of the amended regulations.  Rhodan v. 
West, 12 Vet.App. 55 (1998).  Accordingly, it will be 
necessary to apply the rating criteria in effect prior to 
October 1996 to that evidence dated before that time.  With 
respect to the evidence dated since October 1996, that will 
be considered under both the "old" and "new" criteria, 
and, to the extent one or the other results in a more 
favorable determination, that will be the criteria applied.  

The pertinent criteria in effect prior to October 1996, for 
evaluating chronic bronchitis, were as follows:  

Pronounced; with copious productive cough and 
dyspnea at rest; pulmonary function testing showing 
a severe degree of chronic airway obstruction; with 
symptoms of associated severe emphysema or cyanosis 
and findings of right sided heart involvement . . 
100 percent.  

Severe; with severe productive cough and dyspnea on 
slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 60 percent.  

Moderately severe; persistent cough at intervals 
throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout 
chest, beginning chronic airway obstruction . . 30 
percent.  

Diagnostic Code 6600, effective prior to October 7, 1996.

The pertinent criteria for evaluating bronchiectasis, in 
effect prior to October 1996, were as follows: 

Pronounced; symptoms in aggravated form, marked 
emphysema, dys-pnea at rest or on slight exertion, 
cyanosis, marked loss of weight or other evidence 
of severe impairment of general health . . 100 
percent.

Severe; with considerable emphysema, impairment in 
general health manifested by loss of weight, 
anemia, or occasional pulmonary hemorrhages; 
occasional exacerbations of a few days duration, 
with fever, etc., are to be expected; demonstrated 
by lipoidal injection and layer sputum test . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . 60 percent.  

Moderate; persistent paroxysmal cough at intervals 
throughout the day, abundant purulent and fetid 
expectoration, slight, if any emphysema or loss of 
weight . . . . . . . . . . . . . . . . . . . . . . 
. 30 percent.  

Diagnostic Code 6601, effective prior to October 7, 1996.  

The treatment records dated prior to October 1996 reflect 
that the veteran was seen on numerous occasions for 
complaints of difficulty breathing, shortness of breath, a 
productive cough, tightness in his chest, and episodes of 
wheezing.  These records also show that he was provided 
medication to treat these symptoms.  At the same time, 
however, other records during this period reflect occasions 
when pulmonary function was described as essentially normal 
(November 1991); that the veteran's shortness of breath was 
out of proportion to the degree of his air flow obstruction 
(November 1992); that no rales, wheezes or rhonchi were heard 
when he was examined (February 1993); and that his lungs were 
essentially clear (June 1995).  

Examination conducted in June 1992 revealed that the veteran 
had restrictive and obstructive pulmonary disease, with no 
more particular findings reported.  The report of VA 
examination conducted in May 1993 revealed that the veteran 
complained he was short of breath all of the time, and was 
chronically fatigued.  Examination of the chest revealed that 
it was considered to be normally configured, and there were 
no coughs or expectoration.  There was also no cyanosis or 
dyspnea noted, and the lungs were clear to auscultation and 
percussion.  The veteran reportedly "did not seem to show 
his best effort" when taking the pulmonary function test, 
but it was thought to show the presence of a mild restrictive 
defect.  The diagnosis was "Bronchiectasis and bronchitis.  
History of no change at this time in the condition of his 
lungs."  

On the foregoing record, it is the Board's view that the 
disability picture presented prior to October 1996 does not 
present findings sufficient to support the assignment of a 
rating in excess of 30 percent for the his respiratory 
disability.  Certainly, there is ample evidence of the 
veteran's complaints of breathing problems.  At the same 
time, there is other evidence reflecting that one examiner 
believed the veteran's complaints were out of proportion to 
the degree of air flow obstruction present, and no evidence 
showing that pulmonary function tests results were 
interpreted as revealing a severe ventilatory impairment.  
There is also no mention in the evidence of weight loss, 
anemia, or occasional pulmonary hemorrhages.  Accordingly, 
the criteria for an evaluation in excess of 30 percent for 
the veteran's respiratory disorder, as in effect prior to 
October 1996, are not met.  

With respect to the criteria for evaluating chronic 
bronchitis in effect after October 1996, they are as follows:  

FEV-1 less than 40 percent of predicted value; or 
the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/ FVC) less than 40 
percent; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) less than 40-percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory 
limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen 
therapy . . . . . . . . . . . . . . . . . . . . . . 
. . . 100 percent.  

FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO(SB) of 40- to 55-
percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit) . 
. . . . . . . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . 60 percent.  

FEV-1 of 56- to 70-percent predicted; or FEV1-/FVC 
of 56 to 70 percent; or DLCO (SB) of 56-to 65-
percent predicted . . . . 30 percent.  

FEV-1 of 71- 80-percent predicted; or FEV-1/FVC of 
71 to 80 percent; or DLCO (SB) 66- to 80-percent 
predicted . . . . . . 10 percent.  

Diagnostic Code 6600, effective from October 7, 1996.  

The pertinent criteria for evaluating bronchiectasis in 
effect after October 1996 are as follows:

With incapacitating episodes of infection of at 
least six weeks total duration per year . . . . . . 
. . . . . . . . . . . . . . . . . . . . . . . . . . 
100 percent.  

With incapacitating episodes of infection of four 
to six weeks total duration per year; or near 
constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
continuously . . . . . . 60 percent.  

With incapacitating episodes of infection of two to 
four weeks total duration per year; or daily 
productive cough with sputum that is at times 
purulent or blood-tinged and that requires 
prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year . . . 30 percent.  

Intermittent productive cough with acute infection 
requiring a course of antibiotics at least twice a 
year . . . . . . . . . . . . . . . . . . . . 10 
percent.  

Note: An incapacitating episode is one that 
requires bedrest and treatment by a physician.  

Diagnostic Code 6601, effective since October 7, 1996.  

The treatment records associated with the file, and dated 
after October 1996, again reflect complaints of shortness of 
breath, although these complaints do not appear as frequently 
as in the records dated prior to 1996.  During this time, 
however, the veteran was examined for VA purposes on three 
occasions.  The first occurred on November 4 and 5, 1996.  At 
that time, it was recorded that he complained of dyspnea on 
walking one flight of stairs and/or 3/4 of a block on level 
ground.  This was relieved by resting, and the veteran denied 
any shortness of breath while resting in an upright position.  
He did complain of shortness of breath when lying down to 
sleep on a flat surface, and consequently used 3 pillows to 
sleep.  He also complained that, at night, he would develop a 
cough and wheeze which were relieved by bronchodilators, but 
he denied chest pain, hemoptysis, sputum production, 
headaches, and palpitations.  Upon clinical evaluation, there 
were no wheezes, rales, or rhonchi noted .  Expansion of the 
chest was described as good, and there was no cyanosis or cor 
pulmonale.  Reported weight was 224 pounds.  

Pulmonary Function Testing in connection with this 
examination revealed that FEV-1 was 45 percent of the 
predicted value before using bronchodilators, and 50 percent 
of the predicted value after such use.  FEV-1/FVC was 73 
percent of the predicted value before the use of 
bronchodilators, and 87 percent of the predicted value after 
its use.  There was some question, however, as to the 
validity of these test results, since a notation was made 
that during the tests the veteran's wife was making negative 
comments of some kind, and was apparently asked to leave the 
room.  It was also noted that the veteran "had poor 
cooperation" and he "didn't seem to do his best."  

When next examined for VA purposes, in June 1997, the veteran 
complained that he experienced occasional chest pain with 
shortness of breath and palpitation, which occurred mainly 
with exertion or when upset.  The veteran also reported that 
he felt tired all of the time, and could not climb more than 
1 flight of stairs, or walk more than 300 feet.  He also 
stated that he would produce rattling and wheezes at night, 
and had a productive cough, of white to dark yellow sputum, 
of about 1 cup a day.  

When examined, the veteran weighed 236 pounds, his lungs were 
considered clear, and there were no current wheezes or rales.  
While the veteran's chest diameter was increased, there was 
no clubbing or cyanosis and no evidence of cor pulmonale.  
The actual figures obtained from Pulmonary Function Testing 
were apparently lost, but they were reported to reveal the 
presence of moderate restrictive disease.  

The most recent examination of the veteran, in this regard, 
occurred on April 13, 1998.  At that time, he complained of 
cough with phlegm in the morning, yellowish in color, but 
with occasional blood when severe coughing occurred.  He also 
complained of developing shortness of breath after one flight 
of stairs, or walking one block.  He reported, however, no 
hospitalizations due to pulmonary problems for the past three 
to four years.  

Physical inspection revealed that the veteran weighed 225 
pounds, and that there was no restriction in movement of the 
chest wall.  Although a few wheezes in both lung fields were 
noted, there were rales, and there was no evidence of either 
clubbing of the fingernails or cyanosis.  Pulmonary Function 
Testing revealed
FEV-1 that was 72 percent of that which was predicted, prior 
to the use of medications.  It was 84 percent of that which 
was predicted, after the use of medications.  FEV-1/FVC was 
108 percent of that which was predicted before use of 
medication, and 114 percent of the predicted value after use 
of medication.  The diagnoses included mild restrictive 
pulmonary disease.   

Since the evidence dated after October 1996 does not include 
results of pulmonary function tests that have been 
interpreted as indicative of severe ventilatory impairment, 
nor findings that show impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages, the "old," pre-October 1996 criteria for 
evaluating the veteran's respiratory disability do not 
provide a basis for awarding an increased schedular rating.  
The Board must observe, however, that pulmonary function 
testing, performed in November 1996, revealed an FEV-1 value 
that was between 45 and 50 percent of that which was 
predicted (the difference being attributed to the veteran's 
use of bronchodilators).  This finding falls within the FEV-1 
value range contemplated for a 60 percent rating under the 
"new," post October 1996 criteria for evaluating chronic 
bronchitis.  At the same time, however, it must be observed 
that there is evidence the veteran did not fully cooperate 
with the testing that took place during that examination.  
The individual conducting that examination apparently 
concluded that the veteran's cooperation was not complete.  
In an April 1997 statement, however, the veteran indicated 
that he had given his full cooperation, and that it was even 
necessary for him to rest after taking the test.  Indeed, he 
remarked that his condition was so bad, that his wife thought 
he was having heart attack.  

In view of the foregoing, the Board is of the opinion that 
the evidence raises a reasonable doubt concerning the 
cooperation the veteran gave during his November 1996 
pulmonary function testing.  Resolving that doubt in favor of 
the veteran, we will conclude that the results of the testing 
in question were the product of the veteran's complete 
cooperation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 
4.3.  Accordingly, effective from the date of that test in 
November 1996, the Board finds that the veteran met the 
criteria for a 60 percent rating for his bronchiectasis with 
chronic bronchitis.  

That same evidence, however, does not show FEV-1 was ever 
less than 40 percent of the predicted value, or that the FEV-
1/FVC ratio was less than 40 percent, or that DLCO(SB) was 
less than 40-percent predicted.  The evidence also fails to 
show that the veteran's maximum exercise capacity was less 
than 15 ml/kg/min oxygen consumption; or that there is cor 
pulmonale (right heart failure), right ventricular 
hypertrophy; pulmonary hypertension, or episode(s) of acute 
respiratory failure; or that the veteran requires outpatient 
oxygen therapy.  Thus, the criteria for a 100 percent rating 
for chronic bronchitis (as in effect on and after October 7, 
1996), are not met.  Similarly, the evidence does not show 
that the veteran experienced an incapacitating episode of 
bronchiectasis infection of at least six weeks total 
duration.  Therefore, a rating in excess of 60 percent, based 
upon the November 1996 findings, is not warranted in this 
case.  

Having determined that the veteran met the criteria for a 60 
percent rating when examined in November 1996, it must also 
be observed that he was examined yet again in April 1998.  As 
set forth above, pulmonary function tests results at that 
time showed that his FEV-1 value was between 72 and 84 
percent of that which was predicted.  The FEV-1/FVC ratio was 
between 108 and 114 percent of that which was predicted.  
These findings are well above the levels corresponding to 
those for a 30 percent rating, and almost fail to meet the 
criteria for a 10 percent rating under the "new," post 
October 1996 criteria for chronic bronchitis; they certainly 
do not show the presence of severe ventilatory impairment.  

Moreover, the evidence dated after this examination was 
conducted does not show that the veteran experienced 
incapacitating episodes of bronchiectasis infection of four 
to six weeks total duration per year, or that there were near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis, requiring 
antibiotic usage almost continuously, anemia or occasional 
pulmonary hemorrhages.  In view of this, it must be concluded 
that, as of the date of the April 1998 VA examination, the 
veteran no longer met the criteria for a 60 percent rating 
for his respiratory condition.  Accordingly, as discussed 
above, the effective date for the commencement of a 60 
percent schedular evaluation as awarded by the present 
decision is from November 5, 1996, and the effective date for 
the resumption of a 30 percent schedular evaluation is from 
April 13, 1998, on and after which date an evaluation in 
excess of 30 percent for this disability is not warranted by 
the evidence of record.  

b.  Brachial Plexitis with Neuropathy

The veteran was initially awarded service connection for 
brachial plexitis with neuropathy in a November 1962 rating 
action.  This was based upon a review of the service medical 
records showing treatment for the condition, and the report 
of a VA examination conducted in September 1962, which 
revealed what was considered to be mild to moderate sensory 
loss in the left arm, and weakness of the left hand.  The 
disorder was assigned 20 percent disability rating, effective 
from the day following the veteran's discharge from service.  
This rating has remained in effect since then.

In February 1994, the veteran submitted the informal 
application for benefits that became the subject of this 
appeal.  In connection with this claim, treatment records 
dated between 1991 and 1997 have been associated with the 
claims file, and the veteran underwent VA examinations in 
1994 and 1996.  The treatment records associated with the 
file are virtually silent with respect to any complaints 
related to the disability at issue.  When examined for VA 
purposes in May 1994, the veteran complained that he had "no 
feeling in the medial aspect of the hand and the fourth and 
fifth finger."  He also reported marked pain at night from 
the elbow to the medial aspect of the arm and hand, and 
stated that he could not lift anything with his left hand 
because of the weakness of his fingers.  Examination revealed 
"give-away weakness of the left wrist flexor, extensor, 
interossei and opponents."  In addition, "sensory 
examination [was] decreased to all modalities in the ulnar 
nerve distribution of the left forearm and hand.  This 
include[ed] light-touch, pinprick, joint position sense, 
vibration and hot and cold sensation."  The veteran's 
complaints were described as "very typical of ulnar 
neuropathy, probably at the elbow," but there was "no 
atrophy or fascicular noted."  EMG and nerve conduction 
studies were interpreted as revealing a mild ulnar nerve 
entrapment neuropathy at the elbow, with a mild left carpal 
tunnel syndrome.   

The veteran underwent another VA examination in October 1996.  
The report thereof discloses that the veteran complained of 
pain and burning at the left medial elbow, and numbness and 
tingling of the medial forearm into the left hand and left 
4th and 5th digits.  Physical examination showed a functional 
component evidenced by "give-away weakness" of all muscles 
tested in the left hand, wrist, forearm, and arm, including 
the biceps and triceps.  There was no atrophy or 
fasciculation, and muscle tone was normal.  Strength was 5/5 
throughout, other than "give-away weakness" of the finger 
flexors, interossei, flexor, and extensors.  Deep tendon 
reflexes were present and symmetric in both upper limbs.  On 
sensory examination, the veteran complained of hypoesthesia 
to light touch and pin prick in the ulnar nerve distribution 
of the left forearm and hand.  The diagnostic impression was 
left ulnar entrapment neuropathy, by history.  

The following month, November 1996, the veteran underwent an 
EMG.  The report from this diagnostic study revealed findings 
that were considered consistent with a mild left median 
entrapment mononeuropathy across the wrist (carpal tunnel 
syndrome).  There was no evidence of denervation.

The record shows that the veteran also underwent a general 
medical examination during the pendency of his current 
appeal.  This took place in June 1997.  At that time, the 
veteran reported that he has trouble gripping with the left 
hand, as well as an achy feeling along the ulnar nerve, and 
an occasional throbbing.  Examination of the left hand 
revealed that he could not "bring his 5th finger towards the 
medial to approximate it with the 4th finger, there is a 1 cm 
gap."  Flexion and extension, however, were normal.  The 
pertinent diagnosis was left ulnar entrapment neuropathy, by 
history.  

The RO has apparently rated the veteran's disability with 
consideration given to 38 C.F.R. §  4.124a, Diagnostic Code 
8610, for neuralgia effecting the upper radicular nerve 
group.  It would also appear that consideration might be 
appropriately given to Diagnostic Code 8516, which addresses 
complete or incomplete paralysis of the ulnar nerve.  Under 
Diagnostic Code 8610, mild incomplete paralysis of the upper 
radicular group in either the major or minor extremity is 
assigned a 20 percent disability rating.  Moderate incomplete 
paralysis of the major extremity is assigned a 40 percent 
rating, and moderate incomplete paralysis of the minor 
extremity is assigned a 30 percent rating.  

Under Diagnostic Code 8516, mild incomplete paralysis of the 
ulnar nerve is assigned a 10 percent rating when it effects 
either the major or minor extremity.  A 30 percent rating is 
assigned when moderate incomplete paralysis effects the major 
extremity, and a 20 percent rating is assigned when that 
condition effects the minor extremity.  For severe incomplete 
paralysis of the ulnar nerve in the major extremity, a 40 
percent rating is assigned.  A 30 percent rating is assigned 
when severe incomplete paralysis of the ulnar nerve effects 
the minor extremity.  

On the foregoing record, it is the Board's conclusion that an 
evaluation in excess of 20 percent for the veteran's brachial 
plexitis with neuropathy C5 to T1 is not warranted.  As set 
forth above, the numerous treatment records obtained in 
connection with this claim fail to show any complaints 
related to this disability.  In addition, the condition for 
which the veteran has been service connected was not 
diagnosed following any recent examination, and those 
neurological diagnoses that were made have apparently been 
considered to produce only mild impairment.  In the absence 
of evidence reflecting the presence of a moderate incomplete 
paralysis of either the upper radicular nerve group, or of 
the ulnar nerve, a basis upon which to assign an increased 
rating for the veteran's disability has not been presented.  

c.  Adjustment Reaction with Depressed Mood

The record reflects that the veteran was granted service 
connection for a psychiatric disorder in a September 1995 
rating action.  This was based upon a review of VA 
psychiatric examination reports including medical opinions 
indicating that this condition was the proximate result of 
the veteran's other service-connected disabilities.  The 
veteran was eventually assigned a 10 percent disability 
evaluation for this disorder, effective from February 1993, 
and it was with respect to this decision that he perfected 
his current appeal. 

A review of the claims file reflects that the veteran's 
psychiatric disability was first manifested in 1993, by 
depression and a short temper.  Records dated in June 1993 
show that the veteran was experiencing a loss of energy, and 
poor sleep.  He also complained that he had no pleasure, and 
reported that he had been terminated from his job following 
an angry outburst.  Records dated in February 1994 reflect 
that the veteran was attending school and, while he was 
pleased with what he had accomplished, he expressed concerns 
as to whether he could cope with the stress.

Records dated in May 1994 reflect that the veteran had 
dropped out of school and, in July 1994, it was recorded that 
the veteran's wife expressed concerns about his anger and 
intolerance.  In October 1994, it was noted that the veteran 
was anxious and depressed; he was oriented times three, and 
there were no hallucinations or delusions noted.  Mental 
Hygiene Clinic notes, dated in November 1994, reflect that 
the veteran displayed no acute distress, although he was 
described as somewhat dysphoric.   

In January 1995, the veteran was examined for VA purposes.  
The report of that examination revealed that the veteran 
described himself as depressed to a moderate degree of 
severity, most of the day, and said his sleep was poor.  
Anhedonia was described as prominent, and it was noted that 
he described passive suicidal thoughts.  Nevertheless, the 
examiner found the veteran alert, articulate, and 
appropriate.  He was oriented times three, and his recent and 
remote memory was intact.  There were also no hallucinations 
or delusions noted, and the veteran's judgment was described 
as intact.  The diagnosis was major depressive disorder.  

Records dated in July 1995 reflect that the veteran had not 
filled the prescription medications he had been provided from 
the mental hygiene clinic and, in August 1995, he underwent 
another VA examination.  This revealed that the veteran 
complained that he was nervous, anxious, and depressed.  He 
reported being forgetful at times, as well as having poor 
energy.  He also reported being unable to sleep without 
medication.  He denied suicidal ideation or plan.  When 
examined, the veteran was pleasant and cooperative, with 
appropriate attire and grooming.  He was oriented times 
three, and his speech and memory were clear.  There was no 
evidence of psychomotor agitation or retardation, although 
the veteran was characterized as irritable when describing 
his history.  The diagnosis was adjustment disorder with 
depressed mood.  

Another psychiatric examination was conducted for VA purposes 
in November 1996.  The report from this examination indicates 
that the veteran complained that he still felt sad and 
depressed from time to time, and occasionally felt useless.  
He was described, however, as apparently having a good 
relationship with his wife.  It was also noted that he spent 
a good deal of his time working on his hobby of building 
model railroads.  

The record also shows that the veteran presented for this 
examination well groomed, and that he was considered oriented 
in all three spheres.  His speech was coherent and normal in 
tempo, and his motor behavior was unremarkable.  His affect, 
however, was slightly depressed, although he was able to 
smile during the interview and he was not constricted.  There 
was also no evidence of psychotic symptoms, and his immediate 
recall was considered to be intact.  His responses to 
standard judgment questions were considered satisfactory, and 
his insight was considered intact.  The diagnosis was major 
depression in partial remission, and the veteran's Global 
Assessment of Functioning score was estimated at 60.  

The most current VA psychiatric examination was conducted in 
April 1998.  The veteran expressed that he continued to have 
depressed moods almost every day, and expressed feelings of 
guilt and uselessness at his inability to work.  He described 
having insomnia, and a long history of irritability and rage 
attacks, particularly in traffic.  This, however, had been 
considerably ameliorated with medication, and the veteran 
described deriving some pleasure from helping a friend 
rebuild motors in the friend's shop.  

As when examined previously, the veteran was described as 
well groomed, with coherent speech.  His speech was 
considered slightly slow in tempo, but his motor behavior was 
unremarkable.  His affect was described as appearing slightly 
depressed, but he was able to smile occasionally during the 
interview, and there was no evidence of psychotic symptoms, a 
panic disorder, or obsessive compulsive symptoms.  The 
veteran was also characterized as oriented in all three 
spheres, his immediate recall was intact, and his performance 
on serial sevens was considered to have been done well.  The 
veteran's diagnosis was major depression in partial 
remission, and his Global Assessment of Functioning score was 
55.  

As was the case with the criteria for evaluating respiratory 
disorders, discussed above, the regulations applicable in 
evaluating psychiatric impairment were also changed during 
the pendency of this appeal.  This amendment occurred in 
November 1996.  See 61 Fed. Reg. 52,695 (1996), codified at 
38 C.F.R. § 4.13, 4.16, 4.125-4.132 (1997).  Therefore, as to 
that evidence dated prior to November 1996, the Board must 
consider the rating criteria in effect as of that time.  With 
respect to the evidence dated after November 1996, the Board 
must consider both the old criteria and the new criteria, and 
then apply whichever would provide the greater benefit.  See 
Karnas v. Derwinski, discussed supra.

Under the criteria in effect at the time the veteran 
initiated his appeal, the principle of social and industrial 
inadaptability, the basic criterion for rating disability 
from mental disorders, contemplated those abnormalities of 
conduct, judgment, and emotional reactions which affect 
economic adjustment, i.e., which produce impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).  Assessment of 
the severity of the disability was to be based upon actual 
symptomatology as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130 (1996).  

Under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9400, considered in the evaluation of psychoneurotic 
disorders at that time, such disability was rated as follows:  

A 100 percent disability rating was assigned when 
the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community.  In addition, 
this rating could be assigned if there was a 
showing of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes 
associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior.  Furthermore, the rating was 
warranted if the veteran was demonstrably unable to 
obtain or retain employment.

A 70 percent rating was assigned where the ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such 
severity and persistence that there was severe 
impairment in the ability to obtain or retain 
employment. 

A 50 percent rating was assigned when the ability 
to establish or maintain effective or favorable 
relationships with people was considerably 
impaired, and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. 

A 30 percent rating was assigned when there was 
definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms resulted in 
such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce 
definite industrial impairment.

(At this juncture, the Board notes that, with regard to the 
definition of the term "definite" as used in the 30-percent 
rating criteria, the Court of Appeals for Veterans Claims 
held, in Hood v. Brown, 4 Vet.App 301 (1993), that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms in this diagnostic code 
were "quantitative" in character.  Therefore, on remand in 
that case, the Board was invited to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1994).  In a 
precedent opinion, dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite" under 38 U.S.C.A. 
§ 7104(c), and will address the merits of the claim with 
these considerations in mind.)

A 10 percent rating was assigned when the symptoms 
were less than would meet the criteria for 30 
percent, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  

When there were neurotic symptoms which might 
somewhat adversely affect relationships with others 
but which did not cause impairment of working 
ability, a noncompensable evaluation was assigned.  

Currently, the criteria for evaluating mental disorders under 
the provisions of 38 C.F.R. § 4.130 (1999), effective since 
November 7, 1996, are as follows:  

A 100 percent rating is assigned when there is 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for 
occupational and social impairment with 
deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 30 percent rating is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).    

A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A noncompensable evaluation is assigned when a 
mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication.  

Based upon the foregoing record, the Board concludes that the 
veteran's overall impairment manifested during the pendency 
of this claim warrants the assignment of a 30 percent 
disability evaluation for his psychiatric disorder.  In this 
regard, it is observed that, prior to the change in rating 
criteria in November 1996, the veteran was seen for 
complaints of loss of energy and insomnia, and he had been 
terminated from his employment following an angry outburst.  
Anhedonia was also described as prominent during an 
examination conducted in 1995 and, when examined in November 
1996, the veteran still described himself as sad and 
depressed from time to time, and said he occasionally felt 
useless.  

At the same time, however, the veteran has been consistently 
described throughout this period as oriented times three and 
exhibiting no hallucinations or delusions.  He has also been 
described as alert, articulate and appropriate in behavior, 
with a pleasant and cooperative demeanor.  Moreover, in 
November 1996, it was noted that the veteran had a good 
relationship with his wife, and that he was able to spend a 
good deal of his time on a hobby which he enjoyed.  

Similarly, the evidence shows that, after the change in 
rating criteria went into effect in November 1996, the 
veteran continued to complain of insomnia, as well as 
depressed moods that occurred almost everyday.  In this 
regard, it is also noted that his affect was described as 
slightly depressed when he was examined in 1998.  
Nevertheless, at the same time, the veteran was oriented in 
all three spheres, he was well groomed, his speech was 
coherent, and he showed no evidence of panic disorder, or of 
obsessive compulsive symptoms.  His immediate recall was also 
noted to be intact, and it was observed that he could perform 
serial sevens well.  

Under these circumstances, while the veteran's impairment 
might well be described as definite, his symptoms do not rise 
to the level where they are seen to produce considerable 
impairment.  Moreover, the veteran's symptoms do not include 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
retention of only highly learned material; impaired judgment; 
or impaired abstract thinking.  Accordingly, the Board 
concludes that the criteria for an increased, 30 percent 
rating for the veteran's psychiatric disability have been 
met, but that he does not satisfy the requirements for an 
evaluation in excess of 30 percent. 

II.  Total Disability Rating Based upon Individual 
Unemployability

The veteran has presented a well-grounded claim for a total 
disability rating within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented a claim which is not 
inherently implausible.  Moreover, since the evidence 
includes copies of the veteran's medical treatment records, 
as well as the reports of examinations conducted for VA 
purposes, there is no further VA duty to assist the veteran 
in developing facts pertinent to his claim as required by 
38 U.S.C.A. § 5107. 

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. §§ 3.321(b), 4.16(b).

In this case, the veteran, who was born in May 1943, is 
currently service connected for three disabilities.  These 
are chronic bronchiectasis, rated since April 1998 as 
30 percent disabling; brachial plexitis with neuropathy, C5 
to T1, rated 20 percent disabling; and adjustment reaction 
with depressed mood, rated (by this decision) as 30 percent 
disabling.  This represents a combined service-connected 
disability rating of 60 percent.  38 C.F.R. § 4.25.  
Accordingly, the veteran does not satisfy the percentage 
rating standards for individual unemployability benefits, 
although consideration to such benefits on an extraschedular 
basis may be given. 

For a veteran to prevail on a claim for a total compensation 
rating based upon individual unemployability, when he does 
not satisfy the percentage rating requirements, the record 
must reflect some factor which takes this case outside the 
norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question, however, is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet.App. 361 (1993).

The veteran in this case has apparently completed a high 
school education, and has had approximately 25 years of 
experience as a truck driver.  He evidently last worked in 
that capacity in February 1992, after which he has not had 
any substantial employment.  

In addition to the recent medical evidence that addresses the 
veteran's service-connected disabilities, discussed in the 
preceding sections of this decision, the record also includes 
various opinions regarding the veteran's employability, as 
well as a determination made by the Social Security 
Administration on that question.  With respect to this 
evidence, it must be acknowledged that the veteran has been 
considered disabled by the Social Security Administration, 
and found unable to perform his past relevant work.  This 
conclusion, however, was not based solely upon the veteran's 
service-connected disabilities.  Rather, consideration was 
also specifically given to a number of disabilities for which 
service connection has not been established.  These 
disabilities included diabetes mellitus with neuropathy, and 
hypertension.  

Similarly, a May 1993 opinion set forth in the report of a VA 
examination at that time, to the effect that the veteran was 
"unable to work," was also based, in part, upon non-
service-connected impairment, i.e., "traumatic cervical 
spondylosis with neck/shoulder pain."  The same is true with 
respect to the opinion found in an October 1994 VA medical 
record, that the veteran was "not able to work at present 
employment indefinitely."  There again, non-service-
connected disabilities were included among the reasons to 
account for that level of impairment.  Specifically, these 
non-service-connected disabilities included diabetes mellitus 
with neuropathy, degenerative joint disease, and history of 
fusion of the cervical spine.

Moreover, a July 1993 statement from a VA physician, 
regarding the limitations on the veteran's employment, 
commented only that the veteran "should not work outside 
under the sun with fumes from material that he will be 
exposed to."  Presumably, the veteran could perform work if 
he were not so exposed.  It also must be observed that, in an 
October 1994 VA outpatient record, it was noted that the 
veteran had "a tendency to [act] out disability behavior and 
to depreciate his level of function," and, although the 
veteran has contended that he lost his employment as a truck 
driver in 1992 because of his service-connected disabilities, 
a report from that employer, received in 1993, reflects that 
the reason for the termination of the veteran's employment 
was "misconduct."  

Under the foregoing circumstances, it is the Board's 
conclusion that there is no probative evidence in the record 
to suggest that the veteran is incapable of performing his 
previous work as a truck driver, due solely to the 
established service-connected conditions.  As previously 
mentioned, recent medical records show that the veteran's 
respiratory disorder nearly approximates only a 10 percent 
evaluation under the current rating criteria, the symptoms 
caused by his psychiatric disorder have been ameliorated by 
the use of medication, and his brachial plexitis with 
neuropathy, C5 to T1, has not actually been diagnosed for 
many years.

Thus, while the veteran's service-connected disabilities may 
limit the veteran from some aspects of various jobs, it is 
the Board's view that they do not prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.


ORDER

Entitlement to a schedular disability evaluation in excess of 
30 percent for bronchiectasis with chronic bronchitis prior 
to November 5, 1996, is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased, 60 percent rating for 
bronchiectasis with chronic bronchitis from November 5, 1996, 
to April 13, 1998, is granted.  

Entitlement to a schedular disability evaluation in excess of 
30 percent for bronchiectasis with chronic bronchitis after 
April 13, 1998, is denied. 

Entitlement to an increased rating for brachial plexitis with 
neuropathy, C5 to T1, is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, an increased, 30 percent rating for 
adjustment reaction with depressed mood is granted.  

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

